Citation Nr: 0940853	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  07-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to educational assistance benefits under 
Chapter 30, Title 38, United States Code (Montgomery GI Bill 
(MGIB)).

2.  Entitlement to educational assistance benefits under 
Chapter 1606, Title 10, United States Code (Montgomery GI 
Bill - Selected Reserve (MGIB-SR)).

2.  Entitlement to education benefits under Chapter 1607, 
Title 10, United States Code (Reserve Educational Assistance 
Program (REAP)).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1974 to April 1980 and from November 1994 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Veteran withdrew his request for 
a Board hearing by correspondence dated in July 2008.

In a June 2007 VA Form 9 the Veteran asserted that he was 
entitled to MGIB benefits based upon the provisions of the 
Post-Vietnam Era Veterans Educational Assistance Program 
(VEAP) under Chapter 32, Title 38, United States Code.  The 
record includes a DD Form 214 demonstrating that during 
active duty associated with an Active Guard Reserve (AGR) 
tour from November 1994 to May 2001 the Veteran made VEAP 
contributions.  As this issue was not addressed by a specific 
decision or in a supplemental statement of the case, the MGIB 
issue on appeal must remanded for appropriate development.

VA records also show unverified reserve component service 
from December 1986 to August 2003 with unknown character of 
discharge.  In correspondence dated in August 2008, however, 
the Veteran requested assistance in correcting VA information 
indicating he had military service after May 2001 and that he 
received a discharge that was less than honorable.  This 
matter, however, does not appear to affect the issues 
addressed in this decision.  The Veteran also expressed 
disagreement with rating decisions apparently associated with 
a separately maintained claims file.  There is no evidence of 
any subsequent VA development as to these matters and they 
are referred to the RO for appropriate action.

The issue of entitlement to educational assistance under 
Chapter 30 or Chapter 32 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.
FINDINGS OF FACT

1.  The service department has verified that the Veteran is 
not eligible for MGIB-SR education benefits.

2.  The service department has verified that the Veteran is 
not eligible for REAP education benefits.


CONCLUSIONS OF LAW

1.  The criteria for MGIB-SR education benefits have not been 
met.  38 C.F.R. § 21.7540 (2009).  

2.  The criteria for REAP education benefits have not been 
met.  10 U.S.C.A. § 16163 (West 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not 
affect matters on appeal when the question is one limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, adding subsection (b)(3) 
providing that no duty to provide § 5103(a) notice arises 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  As the determinative question in this case 
is limited to statutory interpretation, the Board finds VCAA 
notice was not required.  

The MGIB-SR program provides educational assistance for 
members of the Selected Reserve of the Army, Navy, Air Force, 
Marine Corps, and Coast Guard, and the Army and Air National 
Guard.  The service department or reserve components decide 
who is eligible for the program and VA makes payments for the 
program.  38 C.F.R. § 21.7540 (2009).  

The REAP program provides educational assistance for members 
of a reserve component on or after September 11, 2001, who 
served on active duty in support of a contingency operation 
for 90 consecutive days or more or performed full time 
National Guard duty under section 502(f) of title 32 for 90 
consecutive days or more when authorized by the President or 
Secretary of Defense for the purpose of responding to a 
national emergency declared by the President and supported by 
Federal funds.  Each member who becomes entitled to 
educational assistance shall be given a statement in writing 
prior to release from active service.  10 U.S.C.A. § 16163 
(West 2009).

In this case, VA records dated in January 2007 show that the 
service department verified that the Veteran's MGIB-SR 
eligibility was suspended.  It was also noted that he had a 
date of eligibility of June 1987 and a delimiting date of 
June 1997.  In correspondence dated in May 2007 the RO 
notified the Veteran that the suspension of his MGIB-SR 
eligibility was due to his return to active duty on an AGR 
tour.  An April 2007 service department report noted a VA-
REAP record did not exist for the Veteran.  The Board notes 
that this education program provides benefits for educational 
assistance for reserve component and National Guard members 
called to active service for 90 days or more on or after 
September 11, 2001, but that there is no probative evidence 
indicating the Veteran, in fact, served on active duty on or 
after September 11, 2001.

Based upon the evidence of record, the Board finds the 
service department has verified that the Veteran is not 
eligible for MGIB-SR or REAP education benefits.  The Veteran 
has submitted no evidence otherwise indicating that the 
service department has determined that he is eligible for 
MGIB-SR or REAP education benefits.  The Board notes that the 
Veteran does not dispute that he returned to active duty on 
an AGR tour in November 1994 nor does he assert that he was 
called to active duty on or after September 11, 2001.  There 
is no indication that further development or an additional 
request for service department verification would 
substantiate the Veteran's claim as to these matters.  The 
Court has held that in cases such as this where the law is 
dispositive the claim should be denied because of the absence 
of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to MGIB-SR education benefits is denied.

Entitlement to REAP education benefits is denied.


REMAND

A review of the record reveals that the Veteran contends he 
is entitlement to MGIB benefits based upon the provisions of 
the VEAP under Chapter 32, Title 38, United States Code.  The 
record includes a DD Form 214 demonstrating that during 
active duty associated with an AGR tour from November 1994 to 
May 2001 the Veteran made VEAP contributions.  As this issue 
was not addressed by a specific decision or in a supplemental 
statement of the case, the Board finds that additional 
development is required prior to appellate review.

The Board notes that in 1996 the Veterans' Benefits 
Improvements Act of 1996, Pub. L. No. 104-275, 110 Stat. 3322 
(Oct. 9, 1996), extended eligibility for the Chapter 30 
(MGIB) program to additional Chapter 32 (VEAP) participants.  
Under the provisions of Section 106 of Public Law 104-275, a 
Chapter 32 participant with money in the Chapter 32 fund 
could be eligible for Chapter 30 benefits if, in pertinent 
part, the individual was a VEAP participant on October 9, 
1996.  The Veterans Benefits and Health Improvement Act of 
2000, Pub. L. No. 106-419, 114 Stat. 1822 (Nov. 1, 200), 
subsequently provided an additional year (beginning on 
November 1, 2000, and ending on October 31, 2001) for 
individuals to make an irrevocable election to enroll in 
Chapter 30; however, the individual must have participated in 
VEAP on or before October 9, 1996.  See also 38 U.S.C.A. 
§ 3018C (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken 
to verify the Veteran's eligibility for 
MGIB benefits based upon the provisions 
of the VEAP under Chapter 32, Title 38, 
United States Code.

2.  After completion of the above and 
any additional development deemed 
necessary, the AMC/RO should re-
adjudicate the issue remaining on 
appeal.  All applicable laws and 
regulations should be considered.  If 
any benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


